          Case 1:20-cv-00292-TNM Document 5 Filed 02/03/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



FEDERAL TRADE COMMISSION

                       Plaintiff,                        Civil Action No. ____-cv-_____


                       v.

EDGEWELL PERSONAL CARE                                  TRO Decision Needed By: 11:59 p.m.
COMPANY, and HARRY’S, INC.                              on February 4, 2020
                            Defendants.




             PLAINTIFF FEDERAL TRADE COMMISSION’S
  UNOPPOSED MOTION FOR ENTRY OF A TEMPORARY RESTRAINING ORDER

       Plaintiff, the Federal Trade Commission (the “Commission”) has filed this action seeking

an order preliminarily enjoining the proposed acquisition of Defendant Harry’s Inc. (“Harry’s”)

by Defendant Edgewell Personal Care Company (“Edgewell”) as a violation of Section 5 of the

FTC Act, 15 U.S.C. § 45, and Section 7 of the Clayton Act, 15 U.S.C.§18. In the absence of

temporary relief, Defendants would be able to consummate the proposed acquisition after 11:59

p.m. Eastern Time on February 4, 2020. However, the parties have stipulated to a temporary

restraining order under which Defendant Edgewell will not consummate the proposed transaction

until after 11:59 p.m. Eastern Time on the fifth business day after the Court rules on Plaintiff’s

motion for a preliminary injunction. The stipulation is attached hereto.

       Plaintiff respectfully moves the Court for an entry of a temporary restraining order

consistent with the parties’ stipulation. In accordance with Local Rule 7(m), counsel for the




                                                 1
Case 1:20-cv-00292-TNM Document 5 Filed 02/03/20 Page 2 of 3
Case 1:20-cv-00292-TNM Document 5 Filed 02/03/20 Page 3 of 3
